ORDER

Upon further consideration, having ascertained that the term “master” is used not only in the Family Law Rules and Forms but also in other types of court rules and forms and throughout the Florida Statutes, the Court is concerned that changing the term “master” only in the Family Law Rules and Forms may create unnecessary confusion system-wide. Thus, while the Court is sensitive to the issues raised regarding the use of the term “master,” it has nevertheless concluded that it would be inappropriate to presently change the term “master” only in the Family Law Rules and Forms.
Accordingly, it is ORDERED that The Emergency Petitions of the Family Law Rules Committee and the Family Law Section of the Florida Bar regarding changing the term “master” in the Family Law Rules and Forms are hereby denied, but without prejudice to seek this Court’s reconsideration of the matter if and when appropriate at a future date.